UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Meltdown Massage and Body Works, Inc. (Name of small business issuer in its charter) Nevada 7299 20-8758875 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 6021 Hunter Jumper St. North Las Vegas, Nevada 89081 (702) 991-3150 (Address and telephone number of principal executive offices) 6021 Hunter Jumper St. North Las Vegas, Nevada 89081 (702) 991-3150 (Address of principal place of business or intended principal place of business) Randall Henderson, Esq. 1957 Paloma Pasadena, California 91104-4820 Voice (626) 798-9832 Fax (626) 794-0025 (Name, address and telephone number of agent for service) Copies to: Randall Henderson, Esq. 1957 Paloma Pasadena, California 91104-4820 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [ ] If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. [] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per share Proposed maximumaggregate offering price Amount of registration fee Common Stock $75,000.00 $0.05 $75,000.00 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus.Any representation to the contrary is a criminal offense. Prospectus Meltdown Massage and Body Works, Inc. 1,500,000 Shares of Common Stock $0.05 per share Meltdown Massage and Body Works, Inc. (Meltdown or the "Company") is offering on a best-efforts basis a minimum of 400,000 and a maximum of 1,500,000 shares of its common stock at a price of $0.05 per share. The shares are intended to be sold directly through the efforts of Melissa Schessler, our sole officer and director. The intended methods of communication include, without limitation, telephone and personal contact. For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering will be payable toRandall Henderson, Esq. Trust Account fbo Meltdown Massage and Body Works, Inc.All subscription funds will be held in a non-interest bearing Trust Account pending the achievement of the Minimum Offering and no funds shall be released to Meltdown Massage and Body Works, Inc. until such a time as the minimum proceeds are raised. If the minimum offering is not achieved within 90 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. See the section title "Plan of Distribution” herein.Neither the Company nor any subscriber shall receive interest no matter how long subscriber funds might be held. The offering shall terminate on the earlier of (i) the date when the sale of all 1,500,000 shares is completed or (ii) ninety days from the effective date of this prospectus. The Company may extend the offering period beyond ninety days from the effective date of this prospectus. Prior to this offering, there has been no public market for Meltdown Massage and Body Works, Inc.'s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $0.05 $0.00 $0.05 Minimum 400,000 $20,000 $0.00 $20,000 Maximum 1,500,000 $75,000 $0.00 $75,000 This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled "Risk Factors" herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Meltdown Massage and Body Works, Inc. does not plan to use this offering prospectus before the effective date. The date of this Prospectus is June 21, 2007 TABLE OF CONTENTS PAGE PART I: INFORMATION REQUIRED IN PROSPECTUS 4 SUMMARY INFORMATION AND RISK FACTORS 4 USE OF PROCEEDS 8 DETERMINATION OF OFFERING PRICE 8 DILUTION 8 PLAN OF DISTRIBUTION 9 LEGAL PROCEEDINGS 10 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 10 SECURITY OWNERSHIP OF CERTAIN BENEFIACAL OWNERS AND MANAGEMENT 11 DESCRIPTION OF SECURITIES 11 INTEREST OF NAMED EXPERTS AND COUNSEL 12 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 12 ORGANIZATION WITHIN LAST FIVE YEARS 13 DESCRIPTION OF BUSINESS 13 MANAGEMENT'S DISCUSSION AND PLAN OF OPERATION 14 DESCRIPTION OF PROPERTY 16 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 16 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 16 EXECUTIVE COMPENSATION 17 FINANACAL STATEMENTS 18 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 44 INDEMNIFICATION OF DIRECTORS AND OFFICERS 44 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 44 RECENT SALES OF UNREGISTERED SECURITIES 44 EXHIBITS 45 UNDERTAKINGS 46 SIGNATURES 47 PART I: INFORMATION REQUIRED IN PROSPECTUS SUMMARY INFORMATION AND RISK FACTORS THE COMPANY Business Overview Meltdown Massage and Body Works, Inc. ("Meltdown" or the "Company"), incorporated in the State of Nevada on April 4, 2007,is a development stage company with the principal business objective of becoming a premier chain of professional body treatment and skin care service centers offering spacious, luxurious settings and a multitude of personal services including a variety of styles of massages, aromatherapy, heated stones, exfoliate and moisturizing treatments, mud baths, facials, manicures and pedicures, waxing and special occasion make-up appointments as well as consultations for everyday make-up applications.Meltdown has the intent of ultimately offering services in major retail malls, hotels and casinos making these social experiences even more enjoyable and relaxing. The Company was founded based on the demands of individuals seeking the therapeutic physical, mental and emotional benefits of massage therapy and related services.It is our goal to become the most dependable, consistent and professional body treatment and skin care service provider in operation in major metropolitan areas, thereby providing the customer with a known, reliable source for his or her therapeutic requirements. Meltdown Massage and Body Works, Inc. is attempting to become fully operational. In order to generate revenues, we must address the following areas: 1.Develop and Implement a Marketing Plan:In order to promote our company and establish our public presence, we believe we will be required to develop and implement a comprehensive marketing plan.We intend print media and the internet to be the focus of our marketing and sales efforts.To date, we have no marketing or sales initiatives or arrangements.Without any marketing campaign, we may be unable to generate interest in, or generate awareness of, our company. 2.Develop Business-to-Business Relationships:We intend to build profitable, value-oriented relationships between the multiple large businesses and corporations. 3.Create Customer Loyalty:The financial rewards of customer loyalty run deep and increase the financial stability of any business.We intend to market to our customers and potential customers with the industries best customer relations management team implementing a well-developed customer relations plan. We are a small, start-up company that has not generated any significant revenues and lacks a stable customer base.Since our inception to the present, we have not generated any significant revenues and have incurred a cumulative net loss as indicated in our financial statements. We believe that the funds expected to be received from the maximum sale of our common equity will be sufficient to finance our efforts to become fully operational and carry us through the next twelve (12) months, of which there can be no guarantee. We believe that the recurring revenues from sales of services will be sufficient to support ongoing operations. Unfortunately, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from sales of services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern.If we do not produce sufficient cash flow to support our operations over the next 12 months, we may need to raise additional capital by issuing capital stock in exchange for cash in order to continue as a going concern.There are no formal or informal agreements to attain such financing.We cannot assure you that any financing can be obtained or, if obtained, that it will be on reasonable terms.Without realization of additional capital, it would be unlikely for us to stay in business. Meltdown Massage and Body Works, Inc. currently has one officer and director, who is the same individual. This individual allocates time and personal resources to the Company on a part-time basis. As of the date of this prospectus, we have 2,000,000 shares of $0.001 par value common stock issued and outstanding. Meltdown Massage and Body Works, Inc.’s operations and corporate offices are located at 6021 Hunter Jumper St., North Las Vegas, Nevada 89081, with a telephone number of (702) 991-3150. Meltdown Massage and Body Works, Inc.’s fiscal year end is December 31. THE OFFERING Meltdown Massage and Body Works, Inc. is offering, on a best efforts, self-underwritten basis, a minimum of 400,000 and a maximum of 1,500,000 shares of its common stock at a price of $0.05 per share. The proceeds from the sale of the shares in this offering will be payable to "Randall Henderson, Esq. Trust Account fbo Meltdown Massage and Body Works, Inc." and will be deposited in a non-interest or minimum interest bearing bank account until the minimum offering proceeds are raised. No interest shall be paid to any investor or to the Company.All subscription agreements and checks are irrevocable and should be delivered Randall Henderson, Esq. fbo Meltdown Massage and Body Works, Inc. Failure to do so will result in checks being returned to the investor, who submitted the check.Meltdown Massage and Body Works, Inc.’s trust agent, Randall Henderson, Esq., acts as legal counsel for Meltdown Massage and Body Works, Inc. and is therefore may not be considered an independent third party. All subscription funds will be held in trust pending the achievement of the Minimum Offering and no funds shall be released to Meltdown Massage and Body Works, Inc. until such a time as the minimum proceeds are raised (see the section titled "Plan of Distribution" herein).Any additional proceeds received after the minimum offering is achieved will be immediately released to the Company. The offering shall terminate on the earlier of (i) the date when the sale of all 1,500,000 shares is completed or (ii) one hundred eighty (180) days from the date of this prospectus.If the Minimum Offering is not achieved within 90 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering. The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Meltdown Massage and Body Works, Inc. will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, office equipment and furniture, office supplies, rent and utilities, salaries, sales and marketing, inventory and general working capital. Meltdown Massage and Body Works, Inc. has not presently secured a transfer agent but will identify one prior to the filing of a 15c2-11 in order to facilitate the processing of stock certificates. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections herein titled "Risk Factors" and "Dilution" before making an investment in this stock. SUMMARY FINANACAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statements of operations data Inception April 4, 2007 thru April 30, 2007 Revenue $ - Cost of Sales - Gross Margin - Expenses: Depreciation - General and administrative expenses 3,000 Total Expenses 3,000 Net Income (Loss) $ 3,000 Balance sheets data April 30, 2007 AUDITED ASSETS Current Assets Cash $ 2,000 Total current assets 2,000 Other Assets Investments $ - Total Other Assets - Total assets $ - LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities $ - Non-Current Liabilities - Total Liabilities $ - Stockholders’ Equity Preferred stock - Common stock 2,000 Additional paid-in capital 3,000 (Deficit) accumulated during development stage (3,000) Total stockholder's equity 2,000 Total liabilities and stockholder's equity $ 2,000 RISK FACTORS Investment in the securities offered hereby involves certain risks and is suitable only for investors of substantial financial means. Prospective investors should carefully consider the following risk factors in addition to the other information contained in this prospectus, before making an investment decision concerning the common stock. Meltdown Massage and Body Works, Inc.’s operations depend solely on the efforts of Melissa Schessler, the sole officer and director of the Company.Ms. Schessler has no experience related to public company management, nor as a principal accounting officer. Because of this, Ms. Schessler may be unable to offer and sell the shares in this offering, develop our business or manage our public reporting requirements. The Company cannot guarantee that it will be able overcome any such obstacles. Ms. Schessler is involved in other employment opportunities and may periodically face a conflict in selecting between Meltdown Massage and Body Works, Inc. and other personal and professional interests.The Company has not formulated a policy for the resolution of such conflicts should they occur. If the Company loses Ms. Schessler to other pursuits without a sufficient warning, we may, consequently, go out of business. PURCHASERS IN THIS OFFERING WILL HAVE LIMITED CONTROL OVER DECISION MAKING BECAUSE THECOMPANY’S SOLE OFFICER AND DIRECTOR CONTROLS A MAJORITY OF THE ISSUED AND OUTSTANDING COMMON STOCK. Melissa Schessler, our sole director and executive officer beneficially owns 100% of the outstanding common stock at the present time. As a result of such ownership, investors in this offering will have limited control over matters requiring approval by our security holders, including the election of directors. Assuming the minimum amount of shares of this offering is sold Ms. Schessler would retain 83.33% ownership in our common stock. In the event the maximum offering is attained, Ms. Schessler will own 57.14% of our outstanding common stock. Such concentrated control may also make it difficult for our stockholders to receive a premium for their shares of our common stock in the event the Company enters into transactions which require stockholder approval. In addition, certain provisions of Nevada law could have the effect of making it more difficult or more expensive for a third party to acquire, or of discouraging a third party from attempting to acquire, control of the Company. For example, Nevada law provides that not less than two-thirds vote of the stockholders is required to remove a director for cause, which could make it more difficult for a third party to gain control of the Board of Directors. This concentration of ownership limits the power to exercise control by the minority shareholders. INVESTORS MAY LOSE THEIR ENTIRE INVESTMENT IF THE COMPANY FAILS TO IMPLEMENT ITS BUSINESS PLAN. As a development stage company, we expect to face substantial risks, uncertainties, expenses and difficulties.Since inception, we have no demonstrable operations record of substance upon which you can evaluate our business and prospects. Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development. These risks include, without limitation, competition, the absence of ongoing revenue streams, inexperienced management and lack of brand recognition.We cannot guarantee that it will be successful in accomplishing its objectives. As of the date of this prospectus, we have had only limited start-up operations and have not generated any revenues. Taking these facts into account, independent auditors have expressed substantial doubt about our ability to continue as a going concern. See the independent auditors' report to the financial statements which is included in this registration statement, of which this prospectus is a part. In addition, our lack of operating capital could negatively impact the value of its common shares and could result in the loss of your entire investment. THE COSTS, EXPENSES AND COMPLEXITY OF SEC REPORTING AND COMPLIANCE MAY INHIBIT OUR OPERATIONS. After the effectiveness of this registration statement, we will be subject to the reporting requirements of the Securities Exchange Act of 1934, as amended.
